Martin, J.,

delivered the opinion of the court.
This is a petitory action, in which the plaintiff claims the premises in the possession of the defendant, on the re-conveyance from Hall, to whom they were transferred by Rogers, who was authorized to do so by the government of the United States.
The defendant disclaimed any title, and alleged himself to be the lessee of the widow and heirs of John Poret, deceased. The lessors came in to defend the possession of the defendant, their lessee, and claimed title in themselves, under a patent of the President of the United States, to J. Poret. They pray that their title might be recognized by the court, and the plaintiffs petition be dismissed. At the trial, the plaintiff failed to establish the authority of Rogers, as agent *90of, the government of the United States. The District Court thought it was useless to inquire whether Rogers had such an authority, “ as the government of the United States never owned the property, and could not convey it.” It decreed the premises to be .the property of the defendants, and gave .1^gment against the plaintiff.
Where the cónveyancheOWSof the property in of sale from an t«intStates,^of patentate under which the debut fails to show the agentr'there should be only a non?suitltagainst
convey-anee of the government agent of prior date, diStates of all title! which it cpuld not take from the purchaser, sequent'7act^'of patentefromrthe president.
The conveyance of. Rogers to Hall, bears date of the 7th September, 1819, and the patent issued the 26th March, .1824. in pursuance of an act of Congress, confirming the title of ^>oíet to l^ie premises, passed the eighth day of May, 1822.
It appears to us there ought to have been judgment for defendants as in case of a non-suit, the plaintiff having pro-Sliced the conveyance of Rogers, and having failed to show the authority of the latter. It was material to show this authority, for it established that the plaintiff at. the date of t^iat conveyance acquired the title of the United States to the premises, of which they could not have divested him .by * . ^ . an. act of Congress, m the year 1822, nor the patent of the Undent of the. United States, of the year 1824.
It is, therefore, ordered, adjudged and decreed, that the judgment, of the District Court be annulled, avoided and reversed» and there be judgment for the defendants as in case of a non-suit, with costs in the District Court, and that they pay the costs of the appeal.